ORDER

PER CURIAM.
Kelvin Perkins (“Defendant”) appeals a judgment on a jury verdict from the Circuit Court of St. Charles County finding him guilty of one count of the unlawful use of a weapon, section 577.030.1(3) RSMo 1994. Defendant was sentenced as a prior and persistent offender to ten years’ imprisonment. Defendant asserts the trial court erred in refusing to grant a mistrial after a state’s witness testified at trial as to a prior bad act committed by defendant. Defendant also asserts the trial court erred by granting him credit toward his ten-year sentence for his incarceration while awaiting trial as such a grant is impermissible and will ultimately lead to a greater sentence than the court intended to impose.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The. judgment of the trial court is affirmed in accordance with Rule 30.25(b).